  Case 2:20-cv-00589 Document 16 Filed 05/04/21 Page 1 of 4 PageID #: 1823




                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


ANGELA DAWN MORAN,

              Plaintiff,

v.                                                       Case No.: 2:20-cv-00589


ANDREW M. SAUL,
Commissioner of the Social
Security Administration,

              Defendant.


                            MEMORANDUM OPINION

       This is an action seeking review of the decision of the Commissioner of the Social

Security Administration (hereinafter the “Commissioner”) denying Plaintiff’s

application for a period of disability and disability insurance benefits (“DIB”) under

Title II of the Social Security Act, 42 U.S.C. §§ 401-433. The case is presently before

the court on the Commissioner’s Uncontested Motion for Remand. (ECF No. 14). Both

parties have consented in writing to a decision by the United States Magistrate Judge.

(ECF No. 15). The court has fully considered the Motion for Remand and GRANTS

same. Accordingly, the court finds that the decision of the Commissioner should be

REVERSED and REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for

further evaluation of Plaintiff’s application as stated herein.

       Plaintiff, Angela Dawn Moran, (“Claimant”), completed an application for DIB

on January 25, 2018, alleging a disability onset date of April 13, 2017, (Tr. at 425-26).

The Social Security Administration (“SSA”) denied the application initially and upon

                                            1
 Case 2:20-cv-00589 Document 16 Filed 05/04/21 Page 2 of 4 PageID #: 1824




reconsideration. (Tr. at 240). Claimant filed a request for a hearing, which was held on

October 3, 2019 before the Honorable Julianne Hostovich, Administrative Law Judge

(“ALJ”). (Tr. at 258-78). By written decision dated October 23, 2019, the ALJ

determined that Claimant was not entitled to benefits. (Tr. at 240-49). The ALJ’s

decision became the final decision of the Commissioner on July 15, 2020, when the

Appeals Council denied Claimant’s request for review. (Tr. at 1-4).

      On September 10, 2020, Claimant timely filed the present civil action seeking

judicial review of the administrative decision pursuant to 42 U.S.C. § 405(g). (ECF No.

1). The Commissioner filed an Answer and a Transcript of the Proceedings on February

26, 2021. (ECF Nos. 9, 10). Claimant filed a Brief in Support of Judgment on the

Pleadings on March 29, 2021. (ECF No. 11). Prior to filing his brief, on April 30, 2021,

the Commissioner filed an uncontested motion for remand, indicating that the ALJ’s

decision denying benefits merited further evaluation, including an opportunity to

develop the record and obtain supplemental evidence from a vocational expert. (ECF

No. 14). According to the Commissioner, Claimant concurred that further proceedings

would be beneficial.

      Title 42 U.S.C. § 405(g) authorizes the district court to remand the decision of

the Commissioner of Social Security for further consideration at different stages of the

judicial proceedings. When the Commissioner requests remand prior to filing an

answer to the plaintiff’s complaint, the presiding court may grant the request under

sentence six of § 405(g), upon a showing of good cause. In addition, a court may

remand the matter “at any time” under sentence six to allow “additional evidence to be

taken before the Commissioner of Social Security, but only upon a showing that there

is new evidence which is material and that there is good cause for the failure to

                                           2
    Case 2:20-cv-00589 Document 16 Filed 05/04/21 Page 3 of 4 PageID #: 1825




incorporate such evidence into the record in a prior proceeding.” 42 U.S.C. § 405(g).

When a court remands the Commissioner’s decision under sentence six, the court

retains jurisdiction over the matter, but “closes it and regards it as inactive” until

additional or modified findings are supplied to the court. See McPeak v. Barnhart, 388

F.Supp.2d 742, 745 n.2. (S.D.W. Va. 2005).

        In contrast, under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” Because a sentence four remand

essentially “terminates the litigation with victory for the plaintiff,” the court enters a

final judgment dismissing the case and removing it from the court’s docket. Shalala v.

Schaefer, 509 U.S. 292, 299 (1993) (“Under § 405(g), ‘each final decision of the

Secretary [is] reviewable by a separate piece of litigation,” and a sentence-four remand

order ‘terminate[s] the civil action’ seeking judicial review of the Secretary's final

decision.”) (quoting in Sullivan v. Hudson, 490 U.S. 877, 892 (1989).

        Given that the Commissioner explicitly asks for a sentence four remand, 1 the

court REVERSES the final decision of the Commissioner; GRANTS the motion to

remand, (ECF No. 14); REMANDS this matter pursuant to sentence four of 42 U.S.C.

§ 405(g) for further administrative proceedings consistent with this opinion; and

DISMISSES this action from the docket of the Court. A Judgment Order will be

entered accordingly.



1Furthermore, this case does not present either of the factual scenarios that would typically support a
sentence six remand. The Commissioner’s motion was not made until after the answer was filed, and
neither party has, at this time, offered new evidence that was not previously made a part of the record.


                                                   3
 Case 2:20-cv-00589 Document 16 Filed 05/04/21 Page 4 of 4 PageID #: 1826




      The Clerk of this Court is directed to transmit copies of this Memorandum

Opinion to counsel of record.

                                     ENTERED: May 4, 2021




                                      4
